Order unanimously reversed, without costs of this appeal to either party, and motion denied, without costs. Memorandum: The affidavit submitted by the plaintiffs, which incidentally was made by the attorney and not by the plaintiffs, sets forth no basis for granting the relief requested. (Appeal from an order of Court of Claims granting claimants’ motion for leave to file and serve a delayed notice of claim pursuant to subdivision 5 of section 10 of Court of Claims Act.) Present — Williams, P. J., Bastow, Goldman, Henry and Del Veeehio, JJ.